DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 02/02/2022, as directed by the Non-Final Rejection on 12/02/2021. Claims 1, 4, 15 and 18-19 are amended. Claims 1-2 and 4-21 are pending in the instant application. The previous rejections under 35 U.S.C 112(b) and 35 U.S.C 103 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Pages 10-13 of Remarks, filed 02/02/2022, with respect to claims 1-2 and 4-21 have been fully considered and are persuasive as denoted below.  The rejections of claims 1-2 and 4-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-21 are allowed and are renumbered 1-20.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art is Diller (U.S Publication No. 2017/0128258 A1) and Wajima (U.S Publication No. 2015/0065909 A1) and Yamazaki (U.S Publication No. 2015/0121900 A1) and Reinstein (U.S Publication No. 2008/0300529 A1) and Nebrigic (U.S Publication No. 2011/0202048 A1) and Barthe (U.S Publication No. 2012/0035475 A1).
Diller discloses a skin treatment device (300) with a skin contact component with a skin contact surface (see thermal barrier 330 which conveys heat to the skin, see Fig. 3 and Paragraph 0044, 0051). With an energy source and temperature control circuit adapted to control the amount of thermal energy applied to the skin (see Paragraph 0069 and 0051, the thermoelectric module is controlled by a controller to provide thermal energy which is provided by an energy source). Diller also discloses an upper predetermined temperature range of 37-42 degrees Celsius and a lower predetermined temperature range of 15-20 degrees Celsius. However, Diller is silent regarding wherein the lower temperature range explicitly extends up to 21 degrees Celsius. Applicant suggests that this particular range is found to be especially effective for treatment of eye fatigue and inflammation of the surrounding area (see Page 3 lines 19-29 of Applicant’s Specification), while it is noted that Diller and Wajima are not concerned with specifically eye tissue therapies. 
Wajima does teach a temperature range for upper temperatures of +/-2 degrees Celsius (see Paragraph 0049, for example), but does not discuss any lower temperatures or cooling that may be applied to the skin. Even if such teachings were logically extended to apply to the lower temperature range of Diller, such teachings would result in no effective change to the range and would thus still not include up to 21 degrees Celsius. Furthermore, the instant application requires fluctuation of the temperatures within the two ranges and thus must be capable of fluctuating over the entirety of the claimed ranges. Wajima does teach fluctuation within the upper temperature range (see Paragraph 0049 for example), but such teachings in combination with Diller would not provide fluctuation over the entirety of the ranges as claimed. 
Barthe teaches alternating between heating and cooling of the tissues surrounding the eyes, but similarly does not disclose the claimed temperature ranges nor fluctuating within any given ranges. Nebrigic and Yamazaki similarly disclose skin therapy devices with cooling, but do not teach or suggest the given cooling ranges with alternating to an upper heating range. Thus, it is found that one having ordinary skill in the art before the effective filing date of the claimed invention would have arrived at the limitations of the instant application without arbitrary reconstruction and/or hindsight reasoning.
The same reasonings can be applied to claims 15 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785